Title: To George Washington from John Lewis, 24 March 1782
From: Lewis, John
To: Washington, George


                        
                            Dear Sir
                            Fredericksbg 24 March 1782
                        
                        I make no doubt ere this you have heard of the death of my Father, his loss to his Family is truly great and
                            Sincerely lamented. He has directed by his Will his share of the Dismal Swamp Lands to be sold. Also his part of the land
                            purchas’d in Partnership with you bot of Naughflet & that bought between you Doctr Walker and himself of Docts.
                            Wright & Jones. As the Estate is very considerably in debt I was thinking it would be best (If agreable to you) to
                            sell the lands at Twelve months Credit As they will sell Considerably higher on Credit than for ready Money I should be
                            greatly obliged to you for your advice with respect to selling the lands and If your opinion they should be sold to give
                            me a description of them and the prices you think they ought to sell at: My Mother & Family are well as is the old
                            Lady whom my Mother heard from two days ago. I am Dr Sir Your most Obedt Servt
                        
                            John Lewis
                        
                        
                            I Met with a letter from Havana for you which I have forwarded by post.
                        

                    